United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2946
                                    ___________

John D. Lockhart,                     *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
       v.                             * District Court for the Eastern
                                      * District of Missouri.
Donna G. Adams, Registered Nurse;     *
Christian Kolom, Health Services      *      [UNPUBLISHED]
Administrator; Bonnie Henson,         *
                                      *
                  Appellees.          *
                                 ___________

                            Submitted: May 28, 1999
                                Filed: June 4, 1999
                                   ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate John D. Lockhart appeals the district court's adverse grant of
summary judgment in Lockhart's 42 U.S.C. § 1983 action against prison officials.
Having carefully reviewed the record and the parties' briefs, we see no error by the
district court. Having concluded the district court correctly granted summary judgment,
we affirm. See 8th Cir. R. 47B.

      We deny all pending motions on appeal.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-